Citation Nr: 0944737	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for rheumatism with lumbago.

2.  Whether new and material evidence has been received to 
reopen service connection for hypertension.  

3.  Entitlement to service connection for bilateral 
cataracts.

4.  Entitlement to service connection for heart disease.

5.  Entitlement to service connection for arthritis.  

6.  Entitlement to service connection for osteoporosis.  

7.  Entitlement to service connection for bilateral hearing 
loss.  


WITNESSES AT HEARING ON APPEAL

The Veteran and L.V.


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to May 
1949.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which, in pertinent part 
found new and material evidence had not been received to 
reopen service connection for rheumatism with lumbago and 
service connection for hypertension, and denied service 
connection for cataracts, arthritis, heart disease, 
osteoporosis, and bilateral hearing loss.  

The March 2007 rating decision also found that new and 
material evidence had not been received to reopen service 
connection for kidney disease.  While an April 2007 notice of 
disagreement expressed disagreement with the rating decision 
in general, an October 2007 notice of disagreement clarified 
that the Veteran was not appealing the decision on the issue 
of service connection for kidney disease, and, therefore, 
that issue is not before the Board.   

In July 2009 the Veteran provided testimony at a Board 
personal hearing before the undersigned Acting Veterans Law 
Judge at the RO.  A transcript of this hearing is of record.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been received to reopen service connection for 
rheumatism with lumbago and to reopen service connection for 
hypertension.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for rheumatism with lumbago was denied 
in an unappealed December 1984 rating decision; evidence 
received since the December 1984 rating decision is 
cumulative or redundant or does not raise a reasonable 
possibility of substantiating the claim.  

2.  Service connection for hypertension was denied in an 
unappealed December 1984 rating decision; evidence received 
since the December 1984 rating decision is cumulative or 
redundant or does not raise a reasonable possibility of 
substantiating the claim.

3.  There was no eye injury or disease in service, including 
no cataracts; bilateral cataracts were not continuous after 
service separation, being first demonstrated many years after 
discharge from service; and the current bilateral cataracts 
are not related to active duty service.  

4.  There was no cardiovascular injury or disease in service; 
heart disease was not continuous after service separation, 
being first demonstrated many years after discharge from 
service; and the current heart disease is not related to 
active duty service.   

5.  There was no joint injury or disease in service; 
arthritis was not continuous after service separation, being 
first demonstrated many years after discharge from service; 
and the current arthritis is not related to active duty 
service.   

6.  There was no bone injury or disease in service; 
osteoporosis was not continuous after service separation, 
being first demonstrated many years after discharge from 
service; and the current osteoporosis is not related to 
active duty service.   


CONCLUSIONS OF LAW

1.  The December 1984 rating decision denying service 
connection for rheumatism with lumbago became final; new and 
material evidence has not been received to reopen service 
connection for rheumatism with lumbago.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 
20.1103 (2009).

2.  The December 1984 rating decision denying service 
connection for hypertension became final; new and material 
evidence has not been received to reopen service connection 
for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002);   
38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2009).

3.  Bilateral cataracts were not incurred in or aggravated by 
active duty service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Heart disease was not incurred in or aggravated by active 
duty service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  Arthritis was not incurred in or aggravated by active 
duty service.   
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

6.  Osteoporosis was not incurred in or aggravated by active 
duty service.   
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify the veteran of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, the VA will 
attempt to obtain.  

In a letter issued in December 2006, prior to the initial 
adjudication of the claim, VA provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence will be obtained by VA.

The VCAA notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran has substantiated his status as a 
veteran.  He was notified of all elements of Dingess notice, 
including the disability-rating and effective-date elements 
of the claims, by the December 2006 letter.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran was provided with notice that in the 
December 2006 VCAA letter that explained what constitutes new 
and material evidence.  

The December 2006 letter did not inform the Veteran the bases 
for the initial 1984 denial of his claim for entitlement to 
service connection for rheumatism with lumbago and 
hypertension.  However, in a December 1984 letter, the 
Veteran was informed that his claim was denied because there 
was no credible medical evidence of record that demonstrated 
current diagnoses of rheumatism with lumbago or hypertension 
and there was no medical evidence which established that 
either disability was incurred during service.  In the March 
2007 rating decision and a February 2008 statement of the 
case, the Veteran was informed that new and material evidence 
had not been submitted because there was no evidence of 
current diagnoses of rheumatism with lumbago or hypertension 
or that these disabilities were incurred in service or were 
manifested within one year of discharge.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and personal hearing 
testimony before the Board.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal on the issue of reopening service 
connection for rheumatism with lumbago and hypertension.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002);  
38 C.F.R. § 3.159(c), (d) (2009).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).

In this case, VA has obtained records of treatment reported 
by the Veteran, including all available service personnel 
records and private medical records.  Service treatment 
records, beyond daily sick reports from March and April 1949, 
were not obtainable in this case.  A June 1984 certification 
showed that the Veteran's service treatment records had been 
lost in a fire at the National Personnel Records Center 
(NPRC) and were unavailable.  A January 2007 response to a 
request of service treatment records confirmed that the 
Veteran's military records were fire related and were 
unavailable.  

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  The record 
demonstrates that VA also searched daily sick reports for 
Company K of the 44th Infantry Regiment and found two entries 
showing treatment of the Veteran.  

The RO also asked the Veteran to forward any service 
treatment records in his possession.  It appears that the RO 
followed procedures recommended by the National Personnel 
Records Center to obtain the Veteran's service treatment 
records and that there are no additional sources of these 
records.  

The Veteran has not been provided an examination with regard 
to the issues here on appeal.  Under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.   
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon at 83.

In the instant case, there is no competent evidence relating 
any of the claimed disabilities to the Veteran's period of 
active service.  He has not reported a continuity of 
symptomatology, nor is there other evidence of such 
continuity.  Hence, there is no evidence that the claimed 
disabilities of cataracts, heart disease, arthritis, or 
osteoporosis might be related to service and an examination 
is not necessary.  For the reasons set forth above, the Board 
finds that VA has complied with the VCAA's notification and 
assistance requirements.  The appeal is thus ready to be 
considered on the merits.

Analysis of Reopening

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
received to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In deciding whether new and material evidence has been 
received, the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996). 

In this case, in a December 1984 rating decision, the RO 
denied service connection for rheumatism with lumbago and 
service connection for hypertension.  Notice of this decision 
was sent the same month.  The Veteran did not enter a notice 
of disagreement with this decision within one year of notice 
of the decision; therefore, this decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009). 

The bases for the December 1984 rating decision were that 
current disabilities were not shown to exist at the time of 
the December 1984 rating decision, and that there was no 
evidence of an in-service injury or disease, and that the 
weight of the evidence showed that the claimed disabilities 
were not related to service.  

The evidence of record at the time of the December 1984 
rating decision included a July 1984 letter from Dr. 
Villanueva which stated he treated the Veteran for 
hypertension, rheumatism, and lumbago, and a daily sick 
report which showed treatment of the Veteran in March and 
April 1949 but did not include any diagnoses or description 
of the treatment.  

Since the December 1984 rating decision, the Veteran has 
submitted a February 2007 hospital record showing a normal 
ultrasound of the abdomen, kidneys, and prostate gland and a 
letter from Dr. Cornel stating that he has treated the 
Veteran for hypertension, degenerative osteoarthritis lumbo-
sacral, and osteoporosis thoraco lumbar.  These records are 
not new and material because they do not demonstrate 
competent evidence of rheumatism with lumbago or 
hypertension.  While Dr. Cornel's letter stated that he has 
treated the Veteran for hypertension, no competent evidence 
was provided in support.  Furthermore, the record in December 
1984 had already included a statement like Dr. Cornel's 
asserting a diagnosis of hypertension without any competent 
evidence to support the diagnosis.  

None of the evidence submitted since the December 1984 
decision demonstrates that there was an in-service injury or 
disease or that the claimed disabilities were incurred in 
service or manifested to a compensable degree within one year 
of discharge.  Therefore, the additional evidence received 
does not raise a reasonable possibility of substantiating 
either of the claims for service connection for rheumatism 
with lumbago or hypertension.  For these reasons, the Board 
finds that new and material evidence has not been received to 
reopen service connection for rheumatism with lumbago or 
service connection for hypertension.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R.  
§ 3.303(b) (2009).  Additionally, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis 
and cardiovascular diseases that include hypertension, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection for Cataracts

The Veteran contends that he incurred bilateral cataracts 
during active duty service.  He contends that he sustained an 
eye injury in service.

After a review of the evidence, the Board finds that the 
claim for service connection for cataracts.  In January 2007 
and April 2008 statements from Dr. Tan, the Veteran was noted 
to have bilateral cataracts.  Therefore, the first element of 
service connection-a current disability-is satisfied.

The Board finds that there was no eye injury or disease in 
service from 1946 to 1949, including no evidence of 
cataracts.  A daily sick report noted treatment during 
service in March and April 1949 but did not describe the type 
of treatment or any in-service injury.  Although the 
Veteran's service treatment records were unavailable due to 
fire, he was asked in the December 2006 VCAA notice letter to 
submit any evidence of an in-service injury or a link between 
his current disability and service.  No such evidence was 
submitted.  

The Board also finds that bilateral cataracts were not 
continuous after service separation, being first demonstrated 
more than 57 years after discharge from service.  
Furthermore, while the Veteran is competent to testify to 
symptoms of cataracts at any time, including in service and 
after service, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), the Board finds that in this case the Veteran's 
more recent assertions of an eye injury or symptoms in 
service and symptoms after service are outweighed by the 
other lay and medical evidence of record, including the 
Veteran's own reported histories of injury and symptoms.  The 
Veteran submitted a claim for service connection of other 
disabilities in 1984 and did not report an issue or symptoms 
related to cataracts or eye sight.  Such evidence tends to 
weigh heavily against the Veteran's recent assertions of eye 
disorder in service and after service because it shows that, 
at the time he filed the 1984 service connection claim, which 
shows he was aware of how to claim service connection for 
disabilities that started in service or that he believed were 
related to service, yet did not mention the presence of an 
eye disorder or symptoms.  

Although the Veteran testified in the July 2009 Board 
personal hearing that he experienced soreness in his eyes 
during service, this statement is outweighed by other 
evidence, including the absence of evidence of complaints or 
treatment for more than 57 years after discharge and the 
Veteran's own report of disability to VA in 1984.  The 
absence of any evidence of complaints or treatment of 
cataracts or an eye disability in general for 57 years after 
service and the filing of a 1984 VA compensation claim for 
disabilities that omitted any mention of cataracts weighs 
heavily against the Veteran's claim he now makes for 
compensation purposes that he has had eye problems ever since 
service.  

The Board further finds that there is no competent evidence 
that relates the current bilateral cataracts to active duty 
service.  As the weight of the evidence of record is against 
a finding of an in-service injury or competent evidence of a 
link between the Veteran's diagnosed cataracts and active 
service, the claim for service connection for cataracts must 
be denied.  For these reasons, the Board finds that a 
preponderance of the evidence is against the Veteran's claim, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Heart Disease, Arthritis, and 
Osteoporosis

The Veteran contends that he incurred heart disease, 
arthritis, and osteoporosis as a result of active duty 
service.  

After a review of the evidence, the Board finds that the 
weight of the evidence demonstrates that there was no 
cardiovascular, joint, or bone injury or disease in service, 
or chronic symptoms of such in service.  

During the July 2009 Board personal hearing, the Veteran 
reported pain in his lower back.  In an April 2008 letter, 
Dr. Cornel wrote that he treated the Veteran for 
hypertension, degenerative lumbo-sacral osteoarthritis, and 
thoraco lumbar osteoporosis.  A daily sick report noted 
treatment in March and April 1949 but did not describe the 
type of treatment or any in-service injury.  Although the 
Veteran's service treatment records were unavailable due to 
fire, he was asked in the December 2006 VCAA notice letter to 
submit any evidence of an in-service injury or a link between 
his claimed disabilities and service.  No such evidence was 
submitted.  

The Board also finds that the weight of the evidence 
demonstrates that heart disease, arthritis, and osteoporosis 
were not continuous after service separation, being first 
demonstrated years after discharge from service.  For 
example, 
Dr. Cornel's April 2008 letter reflects that he began 
treating the Veteran in 1960, more than 10 years after 
discharge from service.  While the Board acknowledges that 
the Veteran is competent to provide evidence of his own 
experiences, the fact that he did not complain of heart 
disease, arthritis, or osteoporosis symptoms until many years 
after separation from service.  Such evidence weighs heavily 
against the claim he now makes for compensation purposes, 
including the assertion that he has had experienced these 
disabilities ever since service.

While the Veteran is competent to testify to symptoms at any 
time, including in service and after service, Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board finds 
that in this case the Veteran's more recent statements of 
heart disease, arthritis, and osteoporosis in service and 
after service are outweighed by the other lay and medical 
evidence of record, including the absence of treatment for 
many years after service.  Although the Veteran stated in the 
July 2009 Board personal hearing that he carried heavy 
equipment like mortar during his training and he experienced 
chest pain and arthritis symptoms since service,  In 
addition, this statement and the Veteran's claim for service 
connection was received move than 57 years after discharge, 
which is less probative than earlier reports of history and 
post-service onset of symptoms.

The Board further finds that the competent evidence of record 
does not relate the Veteran's claimed current disabilities of 
heart disease, arthritis, and osteoporosis to active duty 
service.  The Board notes that the record contains a medical 
certificate from Dr. Villanueva dated July 1984.  The 
certificate stated that the doctor treated the Veteran for 
hypertension, chest pain, back pain, cardiac distress, 
fatigability, wasting weakness, and general disability; 
however, in a memorandum for file dated January 2002, VA 
determined that Dr. Antonio Villanueva's name does not appear 
in the records of the Professional Regulation Commission 
based on their certification dated June 22, 2001.  The 
memorandum stated that since the name "Dr. Villanueva" did 
not appear in the registry books of the Board of Medicine 
which contained the names of those duly authorized to 
practice medicine in the Philippines, evidence submitted 
under the name Dr. Villanueva was not credible and was not 
accorded any probative value.  

As the weight of the evidence of record is against a finding 
of current disabilities, an in-service injury or a link 
between the Veteran's claimed disabilities and active 
service, the claims for service connection for heart disease, 
arthritis, and osteoporosis must be denied.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the Veteran's claims for service connection for 
incurred heart disease, arthritis, and osteoporosis, and the 
claims must be denied.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

New and material evidence not having been received, service 
connection for rheumatism with lumbago is not reopened; the 
appeal is denied. 

New and material evidence not having been received, service 
connection for hypertension is not reopened; the appeal is 
denied

Service connection for cataracts is denied.

Service connection for heart disease is denied.

Service connection for arthritis is denied.  

Service connection for osteoporosis is denied.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  

The Veteran contends that he incurred bilateral hearing loss 
as a result of service.  Specifically, during the July 2009 
Board personal hearing, the Veteran testified that he was 
exposed to mortar explosions during monthly training.  
Military records confirm that the Veteran was a light mortar 
crewman, which establishes exposure to acoustic trauma during 
service.  

The record does not contain any hearing measurements or a 
diagnosis of bilateral hearing loss nor does it contain an 
opinion on the etiology of the Veteran's claimed bilateral 
hearing loss.  As there is evidence of current hearing loss 
symptoms, evidence of in-service acoustic trauma, and the 
assertion of a nexus or continuity of symptoms since service, 
the Veteran should be provided with a VA audiological 
examination to determine whether he has current bilateral 
hearing loss according to VA standards (38 C.F.R. § 3.385) 
and whether such hearing loss is related to the noise 
exposure in service.  

Accordingly, the issue of service connection for bilateral 
hearing loss is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a VA 
audiological examination to determine the 
severity of bilateral hearing loss, if 
present, and to determine whether bilateral 
hearing loss was incurred or aggravated in 
service.  The examiner should review the 
relevant documents in the claims folder and 
note such review in the examination report 
or in an addendum.

In light of the Veteran's exposure to 
acoustic trauma in service, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (at least a 50 
percent probability) that any current 
bilateral hearing loss had its onset in 
active service or is otherwise the result of 
disease or injury in service, including 
noise exposure in service.

The rationale for all opinions should be 
provided.  The examiner is advised that the 
Veteran is competent to report his history 
and symptoms and that his reports must be 
considered in formulating the requested 
opinion.

2.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case before the claims file is returned 
to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim(s).  See 
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


